        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 1 of 37




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

ANNA LANGE,                                 )
                                            )
                                            )
                     Plaintiff,             )
                                            )
              v.                            )    CIVIL ACTION NO. 5:19-cv-392 (MTT)
                                            )
HOUSTON COUNTY, Georgia, et al.,            )
                                            )
                                            )
                Defendants.                 )
 __________________                         )


                                         ORDER

       Plaintiff Anna Lange brought this action challenging a provision in an employee

healthcare plan that excludes coverage for “sex change surgery.” The Defendants

moved to dismiss all claims, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal

Rules of Civil Procedure. For the following reasons, Defendant Sheriff Talton’s motion

to dismiss on sovereign immunity grounds (Doc. 61) is DENIED, and the Defendants’

motion to dismiss for failure to state a claim (Doc. 62) is GRANTED in part and

DENIED in part.

                                   I. BACKGROUND

       Plaintiff Anna Lange is a Deputy Sheriff at the Houston County Sheriff’s Office,

where she has worked since 2006. Doc. 56 ¶ 2. In 2017, Lange was diagnosed by her

healthcare provider with gender dysphoria, which, she alleges, is “defined in the

American Psychiatric Association’s authoritative treatise, the Diagnostic and Statistical

Manual of Mental Disorders, Fifth Edition (“DSM-5”), as a condition characterized by a

marked incongruence between one’s gender assigned at birth and one’s internal sense
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 2 of 37




or experience of gender, which results in clinically significant distress.” Id. ¶¶ 61, 49.

As treatment for her gender dysphoria, Lange has begun using a female name and

female pronouns, started wearing typical women’s clothing, started receiving hormone

therapy, and started identifying as female to her family, friends, employers, and

coworkers. Id. at 61-65. In April 2018, Lange received feminizing chest surgery, and

she now seeks feminizing genital surgery. Id. at 66-69. She alleges she seeks

feminizing genital surgery on the advice of her endocrinologist, two psychologists, and a

surgeon. Id. ¶ 69.

        Lange receives healthcare benefits1 as an employment benefit of her job at the

Houston County Sheriff’s Office. She alleges that the Sheriff’s Office and Houston

County “have entered into an arrangement under which Sheriff Talton has delegated to

Houston County the obligation to provide the Sheriff’s Office employees with fringe

benefits and other essential employer functions.” Id. ¶ 72. In other words, Sheriff’s

Office employees are allowed to participate in the County’s health plan. The County’s

health plan is funded by the County and employee contributions. The Plan is

administered by Anthem Blue Cross and Blue Shield. One does not stray from the

record to infer that Anthem has expertise and experience in the drafting and

administration of health plans and that the County sought Anthem’s assistance, to some

degree, because of that expertise and experience.

        The Plan generally covers medically necessary treatment and services. Id. ¶ 79.

Lange alleges that Anthem, since at least 2006, “has generally recognized the medical


1 The health plan is self-insured with stop loss coverage. Doc. 56 ¶¶ 74-75, 123. Lange also alleges the

County provides other employment-related services to Sheriff’s Office employees. Id. ¶ 72. It is not yet
known whether the Sheriff’s Office has placed its employees in the County’s civil service system. Doc. 88
at 16:8-11.


                                                       -2-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 3 of 37




necessity of sex reassignment surgeries in its medical policy on Gender Reassignment

Surgery.” Id. ¶ 88. However, Houston County’s Plan excludes coverage for “Sex

Change—Services and supplies for a sex change and/or the reversal of a sex change”

and “Sex Change Drugs—Drugs for sex change surgery.” Id. ¶ 81. Lange alleges that

Exclusion was adopted by the County, against Anthem’s advice, for the purpose of

discriminating against transgender employees. Id. ¶¶ 4-5.

       It is not yet known when the County first adopted the Exclusion. Lange alleges

that Anthem initially informed her and her surgeon that her surgery would be covered by

the Plan. Id. ¶ 92. But shortly after that, on November 26, 2018, Anthem, now citing

the Exclusion, denied preauthorization for the surgery. Id. ¶ 94. Apparently, the

Exclusion was in fact in effect in 2018 because Lange alleges the County “renew[ed]”

the Exclusion for the 2019 plan year on December 12, 2018. Id. ¶ 98. On January 16,

2019, Lange’s attorney wrote the Board in an effort “to engage in a dialogue about

modifying or eliminating the exclusion.” Id. ¶ 101. Lange alleges the Defendants, rather

than engaging in dialogue, “reaffirmed their commitment to discriminate against Sgt.

Lange because she is a transgender woman seeking transition-related health care as

treatment for her gender dysphoria.” Id. ¶ 102. That conclusory allegation apparently is

based in part on a letter the County sent to Anthem on February 13, 2019 “reaffirming

Houston County’s decision to adopt the Exclusion and agreeing to be responsible for

any legal consequences of that decision.” Id. Lange alleges that Anthem required that

indemnification for the consequences of the “unlawful” exclusion as a condition of

retaining the Exclusion. Id. at n.10.




                                              -3-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 4 of 37




       On February 19, 2019, Sgt. Lange appeared at a public meeting of the Board to

request relief from the Exclusion. Id. ¶ 103. According to Lange, the County’s attorney

“directed the Board and its staff not to explain their reason for the denial and not to

speak about it with anyone.” Id. On April 19, 2019, the County renewed the Plan and

retained the Exclusion. After Lange filed this action, she alleges the Board again

decided to retain the Exclusion for the 2020 plan year. Lange alleges that the “most

recent version” of Anthem’s plan renewal documentation “recites that the Exclusion is

unlawful but will be preserved if the [renewal] box is checked [by the County].” Id. ¶ 96.

       In her initial Complaint, Lange, for some reason, did not sue her actual employer,

Sheriff Talton in his official capacity. (Distinguishing between the Sheriff in his individual

capacity and the Sheriff in his official capacity is particularly important here.

Accordingly, this Order, when addressing the Sheriff in his official capacity, refers to the

Sheriff’s Office.) Rather, she sued the County; the County Board of Commissioners; the

individual members of the Board of Commissioners; Barry Holland, Houston County’s

Director of Administration; and Kenneth Carter, the County’s Director of Personnel.

Doc. 56 ¶¶ 1-2. 2 The Defendants moved to dismiss, arguing the County is not Lange’s

employer. Taking the hint, Lange amended her complaint to add claims against the

Sheriff’s Office and the Sheriff in his individual capacity. Docs. 29; 56. In her amended

complaint, she generally alleges the adoption and maintenance of the Exclusion violates

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.; Title I and Title II of

the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of



2The original complaint included a claim against Robbie Dunbar, which was withdrawn by the amended
complaint. Doc. 1 at 1. The original complaint also identified Holland as a member of the Board of
Commissioners, rather than a Director of Administration. Id. ¶ 19.


                                                    -4-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 5 of 37




1973, 29 U.S.C. § 701 et seq.; the Equal Protection Clause of the U.S. Constitution; and

the Equal Protection guarantee of the Georgia Constitution.

                           II. MOTION TO DISMISS STANDARD

A. Standard under Rule 12(b)(1)

       “[T]he Eleventh Amendment's ultimate guarantee is that nonconsenting states

may not be sued by private individuals in federal court. Because the Eleventh

Amendment represents a constitutional limitation on the federal judicial power

established in Article III, federal courts lack jurisdiction to entertain claims that are

barred by the Eleventh Amendment.” McClendon v. Georgia Dep't of Cmty. Health, 261

F.3d 1252, 1256 (11th Cir. 2001) (quotation marks and citations omitted). In

unpublished guidance, the Eleventh Circuit has stated that “a dismissal on sovereign

immunity grounds should be pursuant to Rule 12(b)(1) because no subject-matter

jurisdiction exists.” Thomas v. U.S. Postal Serv., 364 F. App'x 600, 601 n.3 (11th Cir.

2010). When “the existence of subject matter jurisdiction is inextricably intertwined with

material facts affecting the merits of the claim, a district court must be guided by the

standard for summary judgment motions[.]” Bennett v. United States, 102 F.3d 486,

488 n.1 (11th Cir. 1996). Here, the jurisdictional issue is not inextricably intertwined

with facts affecting the merits of the claim, so the Court analyses the motion under Rule

12(b)(1). The Court addresses the sovereign-immunity defenses first.

       “A defendant can move to dismiss a complaint under Rule 12(b)(1) for lack of

subject matter jurisdiction by either facial or factual attack.” Stalley v. Orlando Reg’l

Heathcare Sys., Inc., 524 F.3d 1229, 1232 (11th Cir. 2008) (citation omitted). “A facial

attack on the complaint requires the court merely to look and see if the plaintiff has




                                                  -5-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 6 of 37




sufficiently alleged a basis of subject matter jurisdiction, and the allegations in his

complaint are taken as true for the purposes of the motion.” Id. at 1232-33 (quotation

marks and citation omitted). A factual attack, however, “challenges the existence of

subject matter jurisdiction using material extrinsic from the pleadings, such as affidavits

or testimony.” Id. at 1233 (citation omitted). The parties have not introduced any

material extrinsic to the pleadings, and the Court will look only to the complaint to

determine whether there is jurisdiction.

B. Standard under Rule 12(b)(6)

       The Federal Rules of Civil Procedure require that a pleading contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). To avoid dismissal pursuant to Rule12(b)(6), a complaint must contain

sufficient factual matter to “‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible when “the court [can] draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “Factual

allegations that are merely consistent with a defendant’s liability fall short of being

facially plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012)

(quotation marks and citations omitted).

       At the motion to dismiss stage, “all well-pleaded facts are accepted as true, and

the reasonable inferences therefrom are construed in the light most favorable to the

plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com., 658 F.3d 1282, 1296 (11th Cir. 2011)

(quotation marks and citations omitted). But “conclusory allegations, unwarranted

deductions of facts or legal conclusions masquerading as facts will not prevent




                                                  -6-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 7 of 37




dismissal.” Wiersum v. U.S. Bank, N.A., 785 F.3d 483, 485 (11th Cir. 2015) (quotation

marks and citation omitted). The complaint must “give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555

(quotation marks and citation omitted). Where there are dispositive issues of law, a

court may dismiss a claim regardless of the alleged facts. Patel v. Specialized Loan

Servicing, LLC, 904 F.3d 1314, 1321 (11th Cir. 2018) (citations omitted).

                                      III. DISCUSSION

A. Sovereign immunity

       The Sheriff’s Office argues that it is entitled to sovereign immunity from Lange’s

claims for damages under the Federal Equal Protection Clause, the ADA, and the

Rehabilitation Act. Doc. 61-1. In response, Lange argues (1) that the Sheriff’s Office is

not an “arm of the state” for purposes of sovereign immunity, (2) that Congress

abrogated sovereign immunity from Lange’s ADA Title II claim, and (3) that the Sheriff’s

Office waived sovereign immunity with respect to Lange’s Rehabilitation Act claim. Doc.

74 at 48-53. Because the Sheriff’s Office has failed to show it was acting as an arm of

the state, the Court does not consider Lange’s abrogation and waiver arguments.

       The Eleventh Amendment protects a state or an arm of the state from being sued

in federal court without the state's consent. Manders v. Lee, 338 F.3d 1304, 1308 (11th

Cir. 2003). “To receive Eleventh Amendment immunity, a defendant need not be

labeled a ‘state officer’ or ‘state official,’ but instead need only be acting as an ‘arm of

the State,’ which includes agents and instrumentalities of the State. Whether a

defendant is an ‘arm of the State’ must be assessed in light of the particular function in

which the defendant was engaged when taking the actions out of which liability is




                                                 -7-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 8 of 37




asserted to arise. . . . In Eleventh Amendment cases, [the Eleventh Circuit] uses four

factors to determine whether an entity is an ‘arm of the State’ in carrying out a particular

function: (1) how state law defines the entity; (2) what degree of control the State

maintains over the entity; (3) where the entity derives its funds; and (4) who is

responsible for judgments against the entity.” Id. at 1308–09. The entity invoking

Eleventh Amendment immunity “bears the burden of demonstrating that it qualifie[s] as

an arm of the state entitled to share in its immunity.” Haven v. Bd. of Trustees of Three

Rivers Reg'l Libr. Sys., 625 F. App'x 929, 933 (11th Cir. 2015) (citations omitted); see

Miller v. Advantage Behav. Health Sys., 677 F. App'x 556, 559 (11th Cir. 2017)

(citations omitted). 3

        That much is easily said. But as some district judges have noted and as the five

dissenting judges in Manders argued, the application of the Manders factors can be

challenging. 4 Before turning to those factors, two preliminary points merit mention.

First, as the majority in Manders repeatedly stressed, the Manders factors must be

considered “in light of the particular function in which the defendant was engaged when

taking the actions out of which liability is asserted to arise.” Manders, 338 F.3d at 1308.



3 The Eleventh Circuit never quite says in its published “arm of the state” cases that the party raising the
affirmative defense of sovereign immunity bears the burden of proving its defense. Although the decisions
cited here are unpublished, the Court agrees with their reasoning. Further, other circuits addressing the
issue have unanimously concluded the burden is on the party invoking immunity. Grajales v. Puerto Rico
Ports Auth., 831 F.3d 11, 15 (1st Cir. 2016); Woods v. Rondout Valley Cent. Sch. Dist. Bd. of Educ., 466
F.3d 232, 237 (2d Cir. 2006); Christy v. Pa. Tpk. Comm'n, 54 F.3d 1140, 1144 (3d Cir.1995); Hutto v.
S.C. Ret. Sys., 773 F.3d 536, 542 (4th Cir. 2014); Skelton v. Camp, 234 F.3d 292, 297 (5th Cir. 2000);
Gragg v. Ky. Cabinet for Workforce Dev., 289 F.3d 958, 963 (6th Cir. 2002); Baxter by Baxter v. Vigo Cty.
Sch. Corp., 26 F.3d 728, 735 n.5 (7th Cir. 1994); United States ex rel. Fields v. Bi-State Dev. Agency of
Missouri-Illinois Metro. Dist., 872 F.3d 872, 876 (8th Cir. 2017); ITSI T.V. Prods., Inc. v. Agric.
Associations, 3 F.3d 1289, 1292 (9th Cir. 1993).
4See Johnson v. Ogeechee Behav. Health Servs., 479 F. Supp. 2d 1357, 1365 (S.D. Ga. 2007); Mia
Luna, Inc. v. Hill, 2008 WL 4002964, at *3-6 (N.D. Ga. Aug. 22, 2008); Massengale v. Hill, 2005 WL
8155185, at *4-5 (N.D. Ga. July 25, 2005).


                                                        -8-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 9 of 37




Thus, the question here is not whether the Sheriff’s Office acted as an arm of the state

“in some categorical all or nothing manner,” but whether it acted for the state “in the

particular function[] at issue today.” Id. at 1309, n. 9 (quotation marks and citations

omitted). That would seem to require a very narrow inquiry. But critics of Manders

argue that the practical application of the Manders factors has resulted, as the

dissenting judges warned, in “a blatant end-run around our function-by-function

approach.” Id. at 1334 (Barkett, J., dissenting).

       Second, and of fundamental importance here, the Sheriff’s Office bears the

burden of proving that its affirmative defense of sovereign immunity requires dismissal

of Lange’s claims for damages against him in his official capacity. As Judge Anderson

put it in his Manders dissenting opinion (albeit not in the context of the standard of

review), “the proper question is whether the sheriff has carried his burden of proving

that he is an arm of the state.” Id. at 1331 (Anderson, J., dissenting). In the discharge

of that burden, the Sheriff’s Office has chosen to make a facial attack; it introduces no

extrinsic evidence shedding light on the application of the Manders factors.

       That said, the Court turns to the narrow question posed by the Sheriff’s Office—

whether, based on the allegations of the amended complaint, it has established that it

acts as an arm of the state when it provides healthcare benefits to its employees.

Although the Eleventh Circuit’s significant “arm of the state” cases have involved

Sheriff’s Offices, none of those decisions has addressed anything remotely related to

that narrow function. Nonetheless, the Sheriff’s Office argues that those decisions

provide the answer here. It argues that Eleventh Circuit precedent necessarily




                                                -9-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 10 of 37




establishes that any personnel decision by the Sheriff’s Office is taken as an arm of the

state. Docs. 61-1 at 4-8; 80 at 1-2.

        The first Manders factor, how state law defines the entity, supports a finding of

sovereign immunity. As the Eleventh Circuit has noted, “sheriffs in Georgia derive their

power and duties from the State, are controlled [as to certain functions] by the State,

and counties cannot, and do not, delegate any law enforcement power or duties to

sheriffs.” Pellitteri v. Prine, 776 F.3d 777, 780 (11th Cir. 2015) (quoting Manders, 338

F.3d at 1313). As the Court in Manders stressed, under Georgia law, the Sheriff’s

Office and the County are independent, separate entities. Id. at 1319. The first factor

supports a finding that the Sheriff’s Office was acting as an arm of the state. 5

        As for control, the second factor, the Sheriff’s Office has failed to demonstrate

that the State exercises any control over the provision of healthcare benefits. Instead, it

argues that the State exercises control over peace officer training and certification.

Doc. 61-1 at 5-7. Though it is true that the State’s authority to train and discipline

supports a finding that the Sheriff’s Office is an arm of the state for purposes of hiring

and firing deputies, provision of healthcare benefits to employees is a different function.

So although “[a sheriff’s] power to hire and fire his deputies is subject to a significant

amount of oversight by the State,” nothing in the briefs or record indicates that the

Sheriff’s Office’s provision of benefits to employees is subject to similar oversight.

Pellitteri, 776 F.3d at 781. Rather, looking to the allegations in the complaint, it appears

the Sheriff’s Office, not the State, maintains full control over the healthcare benefits it


5 Of course, the same could be said, and has been said, for many other entities created by Georgia law,

such as counties and municipalities. See Manders, 338 F.3d at 1335 (Barkett, J., dissenting) (“all local
government is by definition a creature of the state's authority to attach powers and duties to particular
offices.”).


                                                       -10-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 11 of 37




provides its employees. Exercising that control, it delegated the provision of health

benefits to the County. But nowhere in the complaint, or even in the Sheriff’s Office’s

brief, is there any indication that the State had any control over the Plan or over

employee benefits more generally. Accordingly, looking only to the facts alleged, that

factor supports a finding that the Sheriff’s Office was not acting as an arm of the state

when it performed the function of providing healthcare benefits to its employees.

        As to the third factor, source of funding, “each county in Georgia bears the major

burden of providing funds to the sheriff's office, including the salaries of the sheriff and

his deputies.” Pellitteri, 776 F.3d at 782. However, the Eleventh Circuit has held that

this factor does not weigh against immunity because (1) state law requires counties to

fund sheriff’s offices and (2) counties cannot dictate how the funds are spent. Id. 6

Similarly, the County here cannot dictate how the Sheriff’s Office spends its funds.

Accordingly, this factor does not weigh for or against immunity.

        Fourth, the Court considers monetary liability for a potential judgment against the

Sheriff’s Office. In Georgia, as a general matter, “neither the State nor the County will

be required to directly pay for any adverse judgment against the Sheriff's office.” Id. at

783 (citation omitted). Typically, therefore, this factor weighs against immunity. Id.

Here, however, it arguably weighs against immunity even more strongly: not only will

the State treasury be unaffected, but also the County may be responsible for an

adverse judgment. After all, it is the County’s Plan, and Lange alleges the County made


6 With respect to funding, the Court in Pellitteri stated that “we cannot conclude that this factor weighs in
favor of Eleventh Amendment immunity.” However, that quotation was seemingly a typographic mistake,
and the Court intended to write, “we cannot conclude that this factor weighs against Eleventh Amendment
immunity.” See Nelson v. Jackson, 2015 WL 13545487, at *10 n.10 (N.D. Ga. Mar. 31, 2015), report and
recommendation adopted, 2015 WL 13546505 (N.D. Ga. Apr. 21, 2015) (“Although the court in Pellitteri
wrote, ‘[W]e cannot conclude that this factor weighs in favor of Eleventh Amendment immunity,’ it seems
clear that this was a misstatement.”).


                                                        -11-
       Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 12 of 37




the decision to exclude coverage for her needed surgery. See Hess v. Port Auth.

Trans-Hudson Corp., 513 U.S. 30, 48 (1994) (“rendering control dispositive does not

home in on the impetus for the Eleventh Amendment: the prevention of federal-court

judgments that must be paid out of a State's treasury. . . . Accordingly, Courts of

Appeals have recognized the vulnerability of the State's purse as the most salient factor

in Eleventh Amendment determinations.”); see also Ga. Ports Auth. v. Lawyer, 304 Ga.

667, 676, 821 S.E.2d 22, 29 (2018) (describing “the protection of state treasuries and

the preservation of the respect and dignity due the states as sovereigns” as the twin

reasons for being of the Eleventh Amendment) (citing Hess).

       In sum, under Eleventh Circuit law, the first factor supports a conclusion that the

Sheriff’s Office was acting as an arm of the state, the second and fourth support a

conclusion that it was not acting as an arm of the state, and the third does not support

either conclusion. Looking only to the facts alleged in the complaint, the Sheriff’s Office

has failed to carry its burden of showing it was acting as an arm of the state.

Accordingly, its motion to dismiss (Doc. 61) is DENIED.

B. ADA Title II claims

       The Defendants also argue that Lange fails to state a claim under Title II of the

ADA. To establish a prima facie case under Title II of the ADA, a plaintiff must show

        (1) that he is a qualified individual with a disability; (2) that he was either
       excluded from participation in or denied the benefits of a public entity’s
       services, programs, or activities, or was otherwise discriminated against by
       the public entity; and (3) that the exclusion, denial of benefit, or
       discrimination was by reason of the plaintiff’s disability.

Bircoll v. Miami-Dade Cty., 480 F.3d 1072, 1083 (11th Cir. 2007) (citation omitted).

       The Defendants argue that Lange’s ADA Title II claims fail because (1) Lange is

not disabled within the meaning of the ADA and (2) failure to tailor a plan to a specific


                                                -12-
       Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 13 of 37




disabled individual’s needs is not a denial of access to a public benefit or discrimination

within the meaning of the ADA. Doc. 62-1 at 11-17.

       1. Disability

       The ADA defines “disability” as “a physical or mental impairment that

substantially limits one or more major life activities of such individual.” 42 U.S.C. §

12102(1)(A). However, the ADA excludes “gender identity disorders not resulting from

physical impairments” from its definition of disability. 42 U.S.C. § 12211(b)(1). Lange

alleges she has “gender dysphoria,” which is “defined in the [DSM-5] as a condition

characterized by a marked incongruence between one’s gender assigned at birth and

one’s internal sense or experience of gender, which results in clinically significant

distress.” Doc. 56 ¶ 49. The Defendants argue that “gender dysphoria” is a

“replacement diagnosis” for “gender identity disorder.” Doc. 62-1 at 12-13. They argue

that a change in how the condition is labeled should not alter the legal effect of the

statutory exclusion.

       In response, Lange argues that “gender dysphoria” is not a mere relabeling or

replacement diagnosis, but rather a “new and distinct diagnosis.” Doc. 74 at 38. Lange

also argues that, as alleged, her gender dysphoria “‘result[s] from physical

impairments.’” Id. at 38-39. Specifically, she alleges that “[g]ender dysphoria derives

from an atypical interaction of the endocrine and neurological systems, which results in

a person being born with external sex characteristics and hormones that are

inconsistent with the person’s gender perception.” Doc. 56 ¶ 49. The Defendants’ only

argument in reply is that that general allegation about the causes of gender dysphoria




                                               -13-
       Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 14 of 37




does not allege that Lange’s own dysphoria was caused by an atypical interaction of the

endocrine and neurological systems. Doc. 79 at 15-16.

       However, if Lange is alleging (i) that gender dysphoria results from a physical

impairment and (ii) that she has gender dysphoria, then it follows that (iii) her dysphoria

results from a physical impairment. Certainly, if this issue were addressed at the

summary judgment stage, those allegations might receive more scrutiny. For example,

the Defendants may argue that not all gender dysphoria results from physical

impairment, that gender dysphoria has multiple causes, and so on. But they do not

make those arguments here, and it is unlikely the Court could consider them at the

motion to dismiss stage. As a matter of pleading, Lange clearly alleges that she has a

condition that results from physical impairment.

       Because she has alleged that, the Court cannot conclude as a matter of law that

the statutory exclusion of “gender identity disorders” applies, and there is no cause to

address whether “gender dysphoria” is a replacement diagnosis.

       2. Whether the Exclusion violates Title II of the ADA

       The Defendants also argue the Exclusion does not violate Title II of the ADA

because Lange and other employees had equal access to the same health plan. Lange

does not dispute that she had access to the same health plan as her coworkers.

Instead, she argues that the Plan singles out transgender employees for less coverage,

thereby impeding their “access” to healthcare. But courts have consistently rejected her

interpretation of Title II’s requirements. In a case under the Rehabilitation Act, the

Supreme Court upheld a state’s limitation in Medicaid coverage which

disproportionately affected handicapped persons. Alexander v. Choate, 469 U.S. 287




                                               -14-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 15 of 37




(1985). The Court noted that the Act did not require that “each [Medicaid] recipient . . .

receive that level of health care precisely tailored to his or her particular needs.” Id. at

303. Further, the Court noted that the state could choose which benefits it provided,

and the Rehabilitation Act did not require the state to alter its definition of benefits

“simply to meet the reality that the handicapped have greater medical needs.” Id.

Applying Alexander, courts of appeals have uniformly rejected plaintiffs’ arguments that

exclusion of disability benefits under a health plan constitutes discrimination under Title

II of the ADA. 7 See, e.g., Ford v. Schering-Plough Corp., 145 F.3d 601, 608, 610 (3d

Cir. 1998) (“While the defendants' insurance plan differentiated between types of

disabilities, this is a far cry from a specific disabled employee facing differential

treatment due to her disability. . . . The cases finding no violation of the ADA by a

disparity in benefits between mental and physical disabilities are supported by the

ADA's legislative history.”); Parker v. Metro. Life Ins. Co., 121 F.3d 1006, 1019 (6th Cir.

1997) (“As the Court concluded regarding the Rehabilitation Act, the ADA similarly does

not prohibit an insurance company from differentiating between different disabilities.”);

E.E.O.C. v. CNA Ins. Companies, 96 F.3d 1039, 1044 (7th Cir. 1996) (“All employees—

the perfectly healthy, the physically disabled, and the mentally disabled—had a plan

that promised them long-term benefits from the onset of disability until age 65 if their

problem was physical, and long-term benefits for two years if the problem was mental or

nervous. This may or may not be an enlightened way to do things, but it was not

discriminatory in the usual sense of the term.”).




7The same reasoning may apply to Lange’s claims under Title I of the ADA. However, the Defendants
have not made that argument, so the Court does not consider it.


                                                   -15-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 16 of 37




        Lange cites no authority to the contrary. Instead, she argues that her employer

should have offered her an “accommodation.” Doc. 74 at 40-41. By “accommodation,”

she means rescinding the Exclusion and paying for her treatment. Id. But she cites no

authority in support of the proposition that the ADA requires public employers to cover

treatments for any disability.

        She cites only two cases, both by district courts. Neither is apposite. The first

found that state-funded mental health care that was inaccessible to deaf people violated

the ADA. Belton v. Georgia, 2012 WL 1080304, at *3 (N.D. Ga. Mar. 30, 2012). The

scope of provided treatment—specifically, mental health counselling—was the same,

but the unavailability of American Sign Language interpreters or funding for such

interpreters rendered that care inaccessible to deaf people. Accordingly, that case was

not about differential treatment, but denial of access. In the only other case Lange

found to support her interpretation of the ADA, a district court in California wrote that “a

person with a disability may be the victim of discrimination precisely because she did

not receive disparate treatment when she needed accommodation.” Presta v.

Peninsula Corridor Joint Powers Bd., 16 F. Supp. 2d 1134, 1136 (N.D. Cal. 1998). The

Court, and likely the Defendants, would agree, but the case does not support Lange’s

argument. 8




8 In that case, the plaintiff brought a claim under a California statute analogous to the ADA, based on
trains not stopping at the platform long enough for physically disabled people to embark and disembark.
Presta, 16 F. Supp. 2d at 1136. In the order Lange cites, the Court held that a jury instruction requiring
the plaintiff to prove discriminatory intent was inappropriate. Id. at 1135 (“The parties have submitted
proposed jury instructions. . . . Having considered arguments submitted in letter briefs by both parties,
and good cause appearing, the Court now holds that in a claim for discrimination on the basis of disability
brought under [California’s] Unruh Act, a plaintiff need not prove that the defendant harbored
discriminatory intent.”). It is difficult to discern how this case even arguably supports Lange’s position.


                                                       -16-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 17 of 37




        Because the Plan is equally available to all employees and Lange has pleaded

no facts suggesting otherwise, she fails to state a claim under Title II of the ADA. The

Defendants’ motion to dismiss (Doc. 62) is GRANTED as to the Title II claims.

C. Rehabilitation Act claims

        For similar reasons, Lange fails to state a claim under the Rehabilitation Act.

The Rehabilitation Act provides that “[n]o otherwise qualified individual with a disability

in the United States . . . shall, solely by reason of her or his disability, be excluded from

the participation in, be denied the benefits of, or be subjected to discrimination under

any program or activity receiving Federal financial assistance[.]” 29 U.S.C. § 794(a).

The parties agree that the same analysis applies to the Rehabilitation Act and Title II of

the ADA. Docs. 62-1 at 17-18, 18 n.16; 74 at 43; see Cash v. Smith, 231 F.3d 1301,

1305 (11th Cir. 2000) (“Discrimination claims under the Rehabilitation Act are governed

by the same standards used in ADA cases.”). Again, Lange has access to the same

health plan as everyone else, and the fact the health plan provides more adequate

treatment for some conditions than for others does not show discrimination. Because

the Sheriff’s Office does not, through the Exclusion, deny Lange access to health care

or discriminate against her within the meaning of the Rehabilitation Act, she fails to state

a claim. Accordingly, the Sheriff’s Office’s motion to dismiss (Doc. 62) is GRANTED as

to the Rehabilitation Act claim. 9




9 The Sheriff’s Office also argues that the Rehabilitation Act, which prohibits discrimination “solely by

reason of [the plaintiff’s] disability,” imposes a higher causation and pleading requirement and that Lange
cannot meet that requirement. 29 U.S.C. § 794(a) (emphasis added); Doc. 62-1 at 17-18. It argues that
Lange cannot plausibly allege that the Sheriff’s Office chose to offer its employees the County’s Plan
solely to discriminate. Because the Rehabilitation Act claim fails for the reasons already noted, the Court
need not reach this argument.


                                                       -17-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 18 of 37




D. Employer Liability

       The Sheriff’s Office argues that the Title VII claims should be dismissed because

it has no control over setting the terms of the Plan; the County argues that the ADA Title

I and Title VII claims should be dismissed because Lange is not a County employee.

Doc. 62-1 at 6-9. The Court rejects both arguments.

       1. The Sheriff’s Office’s Liability

       The Sheriff’s Office’s lack of control argument fails for two reasons.

       First, the Sheriff’s Office does have control over its employees’ healthcare: it

chose to provide its employees with the County’s allegedly discriminatory Plan, and it

could remove them from the Plan or provide an alternative plan if it chose to. At the

hearing, the Defendants’ counsel did not admit the Sheriff’s Office retained ultimate

control, but neither could he refute it:

       “THE COURT: But the sheriff, the employer, still has control ultimately over
       the plan; correct?

       [Defendants’ counsel]: I hesitate because I do some ERISA law, and there
       are some limitations on what the employer does versus what is a function
       that the insurance company does.”

Doc. 88 at 14:19-23. Counsel then argued that the County “are handling things that are

not, I guess, employer functions; they are just doing the paperwork essentially for the

sheriff's office.” Id. at 15:15-17. Under that view, of course, the Sheriff’s Office does

retain control over its employees’ health benefits. Counsel also admit that if an

employer delegates an employment function to an agent and the agent violates Title VII,

the employer remains liable. Id. at 15:18-16:7. Clearly, as alleged, the Sheriff’s Office

delegated the function of providing benefits to the County. Doc. 56 ¶¶ 27, 72. And the

Defendants have not argued—let alone, established—that the Sheriff’s Office does not



                                               -18-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 19 of 37




retain ultimate control over Lange’s health benefits. 10 Accordingly, the Court rejects the

argument that the Sheriff’s Office’s delegation of healthcare benefits to the County

insulates it from responsibility for the terms of the Plan.

        2. The County’s Liability

        The County, by contrast, argues it is not Lange’s employer for purposes of Title I

of the ADA and Title VII. Doc. 62-1 at 6-9. It is undisputed that Lange is employed by

the Sheriff’s Office and that under Georgia law, the Sheriff’s Office and the County are

separate entities.

        However, as Lange argues, two separate entities can both be an employer under

Title VII. See Doc. 74 at 21. The ADA and Title VII both define “employer” to include an

employer’s agents. 42 U.S.C. §§ 12111(5), 2000e(b). That definition must be

construed liberally. Williams v. City of Montgomery, 742 F.2d 586, 588 (11th Cir. 1984),

cert. denied, 470 U.S. 1053 (1985). Lange first argues that the County is an agent of

the Sheriff’s Office. “Where the employer has delegated control of some of the

employer's traditional rights, such as hiring or firing, to a third party, the third party has

been found to be an ‘employer’ by virtue of the agency relationship.” Williams, 742 F.2d

at 589. Here, Lange alleged that the Sheriff’s Office has chosen to delegate the

provision of healthcare benefits to the County. The County provided healthcare benefits

to Sheriff’s Office employees on behalf of the Sheriff’s Office and tailored those benefits

to exclude genital surgery. With regard to the claims at issue in this lawsuit, therefore,




10Again, it is not yet known whether the Sheriff’s Office has placed its employees in the County’s civil
service system or has otherwise ceded control of its employees to the County.


                                                        -19-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 20 of 37




Lange has plausibly alleged that the County was acting as an agent of the Sheriff’s

Office. 11

E. ADA Title I claims

        As noted above, the Sheriff’s Office has not demonstrated it is immune from the

ADA Title I claim, and the County has not shown that it is not Lange’s employer under

the ADA. The Defendants’ motions to dismiss do not address the merits of Lange’s

ADA Title I claims. Accordingly, the claims against the Sheriff’s Office and against the

County will proceed. The County’s motion to dismiss the ADA Title I claims (Doc. 62) is

DENIED.

F. Title VII claims

        The Sheriff’s Office and County originally argued that the Exclusion does not

discriminate on the basis of sex because gender dysphoria is a sex-neutral condition.

Doc. 62-1 at 9-11. After the Defendants filed their motions, the Supreme Court ruled in

Bostock v. Clayton Cty., Ga., that discrimination against a transgender person

necessarily discriminates on the basis of that person’s sex. 140 S.Ct. 1731, 1737

(2020). The Defendants acknowledge that that holding forecloses their original

argument. Doc. 88 at 10:16-11:2.

        In their reply brief, the Defendants argue that Lange must allege sufficient facts

“to show that the Sheriff adopted the Plan containing the Exclusion with the intent to

discriminate against Plaintiff specifically.” Doc. 79 at 23 (emphasis added). They argue

that, at most, Lange’s allegations demonstrate the Exclusion’s impact on “transgender




11 Because the County may be liable under an agency theory, there is no reason to address Lange’s
alternative argument that the County is liable as a joint employer with the Sheriff’s Office.


                                                    -20-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 21 of 37




persons as a whole.” Doc. 79 at 24. Unless the Exclusion was adopted to discriminate

against Lange, they argue, it cannot violate Title VII.

        But that argument patently lacks merit. Under the Defendants’ standard, an

employer could, hypothetically, adopt a policy of paying all female employees 20% less

than their male counterparts. In many situations, a female plaintiff could not prove the

policy was adopted with intent to discriminate specifically against her—for instance, if

the company had hundreds of female employees or if the policy was adopted before the

plaintiff was hired. Under the Defendants’ test, that policy might well be immune from

challenge under Title VII.

        Thus it is no surprise the Defendants can find no authority to support that test.

Their only citation is to the Supreme Court’s statement in Bostock that Title VII analysis

should focus on “‘individuals, not groups.’” Doc. 79 at 23 (quoting Bostock, 140 S. Ct. at

1740). However, the Defendants take that quote out of context. The Bostock Court

made that observation by way of rejecting the defendant’s argument that transgender

discrimination does not violate Title VII because it does not favor one sex over another

sex. But that principle does not support the Defendants’ argument that a showing of

discriminatory animus against a protected class is insufficient to state a claim under

Title VII.

        Second, the Defendants’ argument is factually mistaken, too. Lange has alleged

sufficient facts to support a plausible inference of individual discrimination. Her

amended complaint alleges the following:




                                                -21-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 22 of 37




            •   Lange is the only openly transgender employee in the Sheriff’s Office.

                Doc. 56 ¶ 41. (And, as far as the record reveals, the only openly

                transgender employee on the Plan.)

            •   In February 2019, Lange spoke about her transition and requested

                coverage of her surgery at a public board meeting. Id. ¶ 103.

            •   The County Attorney acknowledged Lange’s request but informed her the

                Board would not consider modifying the Exclusion. Id.

            •   Subsequently, the Board “voted to readopt the Exclusion for 2020.” Id. ¶

                9. In April 2019, the County renewed its insurance policy, including the

                Exclusion. Id. ¶ 106.

            •   The Board refused to give a rationale for the Exclusion. Id. ¶¶ 103, 109.

            •   The Board did all this despite Anthem’s warning that their exclusion of

                coverage was “unlawful.” 12

From those allegations, “the court [can] draw the reasonable inference that the

defendant is liable” for sex discrimination under Title VII, even under the Defendants’

unduly restrictive test. Iqbal, 556 U.S. at 678 (citation omitted).

        Because the Defendants’ original argument is foreclosed by Bostock and their

new argument misstates the law and overlooks key factual allegations, their motion to

dismiss (Doc. 62) is DENIED as to the Title VII claims. 13


12Of course, Anthem does not determine legality. But the point is that the Defendants, without
explanation, repeatedly rebuffed Lange even though the Plan administrator advised them their Exclusion
was not proper.

13 The parties do not address whether the adoption or renewal of the Exclusion is an adverse employment

action within the meaning of Title VII. As a result, the Court does not address that issue here. For a
discussion of the analogous issue of whether exclusions of disability coverage for pregnancy violate Title
VII, see Newport News Shipbuilding & Dry Dock Co. v. E.E.O.C., 462 U.S. 669, 676 (1983); see also
General Elec. Co. v. Gilbert, 429 U.S. 125 (1976), overruled by Newport News.


                                                      -22-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 23 of 37




G. The Federal Equal Protection Clause

       1. The Sheriff’s Office and the County

       As noted above, the Sheriff’s Office has not shown it is immune from damages

for the equal protection claim. The Sheriff’s Office and the County argue that exclusion

of coverage of treatment for a medical condition unique to transgender persons is not

discrimination within the meaning of the Equal Protection Clause. Docs. 62-1 at 31-32;

79 at 18-21. That argument fails.

       There are three types of equal protection claims: (i) that a statute or policy

discriminates on its face against the plaintiff’s group, (ii) that neutral application of a

facially neutral statute or policy has a disparate impact, and (iii) that the defendants are

unequally administering a facially neutral statute. E & T Realty v. Strickland, 830 F.2d

1107, 1112 n.5 (11th Cir. 1987) (citation omitted). For the latter two claims, the plaintiff

must show the defendant acted with a discriminatory purpose. Id. at 112 n.5, 113.

Lange argues the policy is facially discriminatory, and the Defendants argue it is not

discriminatory at all. Both arguments are flawed. The Court concludes that Lange

sufficiently alleges that the Exclusion is a facially neutral classification that has a

disproportionate impact on transgender persons and is motivated by discriminatory

purpose.

       First, though, Lange’s argument that the Exclusion is facially discriminatory is

suspect. In the analogous situation of a state disability insurance program which

excluded coverage for lost work due to pregnancy, the Supreme Court found the

exclusion was not facially sex-based. Geduldig v. Aiello, 417 U.S. 484 (1974). As the

Court noted, the exclusion did not prevent particular groups of people from accessing




                                                 -23-
       Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 24 of 37




the disability program. The classification, a pregnancy exclusion, did not classify

between men and women, or any other groups of people. Instead, it classified by

conditions, excluding coverage for pregnancy-related disabilities. The Court noted that

there was “no risk from which men are protected and women are not. Likewise, there is

no risk from which women are protected and men are not.” Id. at 496. A male

individual had the same coverage as a female individual. Similarly, Lange has the

same health coverage as other employees.

       Lange contends that Geduldig has been undermined by intervening precedent.

Docs. 74 at 12-13; 83 at 2-3 (citing Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731,

1763 (2020); Price Waterhouse v. Hopkins, 490 U.S. 228, 250 (1989); Glenn v. Brumby,

663 F.3d 1312, 1317 (11th Cir. 2011)). But those cases have no bearing on whether a

health exclusion is facially discriminatory. As Lange notes, Bostock recognized that

discrimination against transgender persons, which penalizes them for not conforming to

sex stereotypes, is a form of discrimination on the basis of sex for purposes of Title VII.

And under Eleventh Circuit precedent, that rationale applies to equal protection claims,

too. Glenn v. Brumby, 663 F.3d 1312, 1316 (11th Cir. 2011). But the issue addressed

by Geduldig is different: whether an insurance exclusion based on a health condition is

facially discriminatory. Neither Bostock nor Glenn had any bearing on that issue.

Similarly, the Court questions Lange’s argument that the Eleventh Circuit’s recent

decision in Adams by & through Kasper v. Sch. Bd. of St. Johns Cty, 968 F.3d 1286

(11th Cir. 2020), undermines Geduldig. In Adams, the Court held that a facially

discriminatory bathroom policy triggered heightened scrutiny under the Equal Protection




                                               -24-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 25 of 37




Clause. 14 But Adams has no bearing on whether the Plan’s exclusion is facially

discriminatory. Again, Geduldig’s analysis suggests the Exclusion, which does not

facially classify among groups at all, is facially neutral. To some, that analysis may

seem a bit strained today, but it nonetheless remains intact.

        But assuming Lange’s argument that the Plan is facially discriminatory fails, that

is not dispositive of her claim. Geduldig noted that a plaintiff can still prevail by

“showing that distinctions involving pregnancy are mere pretexts designed to effect an

invidious discrimination against the members of one sex or the other.” 417 U.S. at 496

n.20; see also Washington v. Davis, 426 U.S. 229, 241 (1976) (“A statute, otherwise

neutral on its face, must not be applied so as invidiously to discriminate on the basis of

[a protected class].”). Thus the Defendants’ argument that Geduldig compels dismissal

of the equal protection claim fails.

        In sum, the Court rejects the Defendants’ argument that Geduldig forecloses

Lange’s equal protection claim altogether. The Defendants do not argue that Lange

fails to allege plausible facts supporting an inference of discriminatory purpose, so there

is no need to address that argument here. However, the Court notes that “[d]etermining

whether invidious discriminatory purpose was a motivating factor demands a sensitive




14 The majority, dissent, and district court all disagreed on their analysis of how the policy classified

groups. The majority believed the policy was facially discriminatory because it singled out transgender
students as a group for different treatment. Adams, 968 F.3d at 1296. The dissent argued that because
the policy was sex-based, it was facially neutral as to transgender students. Id. at 1315 (11th Cir. 2020)
(Pryor, C.J., dissenting). The trial judge, by contrast, had found that the policy was facially sex-based, so
it triggered heightened scrutiny as to transgender students. Adams by & through Kasper v. Sch. Bd. of
St. Johns Cty., Fla., 318 F. Supp. 3d 1293, 1312 (M.D. Fla. 2018), aff'd sub nom. Adams by & through
Kasper v. Sch. Bd. of St. Johns Cty., 968 F.3d 1286 (11th Cir. 2020) (“The School Board's bathroom
policy cannot be stated without referencing sex-based classifications . . . The School Board does not
dispute that its bathroom policy makes distinctions based on sex.”). None of those three different
characterizations describe the policy here, which does not facially classify on the basis of sex or of
transgender status.


                                                        -25-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 26 of 37




inquiry into such circumstantial and direct evidence of intent as may be available.” Vill.

of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977). Relevant

evidence of intent may include any disproportionate impact of the challenged law or

policy, the historical background of the decision, any departures from normal

procedures, or legislative or administrative history. Id. at 266-68. Again, the parties do

not reach the question of whether Lange has alleged sufficient facts to create a

plausible claim for intentional discrimination. However, if the Defendants had made that

argument, the Court would find that Lange has plausibly alleged that the adoption of the

Exclusion was motivated by discriminatory purpose.

        The County makes one further argument: that Lange “lacks standing to assert

her Section 1983 claim against the County.” Doc. 62-1 at 30. Although they use the

word “standing,” the County does not argue that the 12(b)(1) standard applies or that its

argument goes to jurisdiction. Rather, the County’s argument seems based on a

misinterpretation of decisions addressing 42 U.S.C. § 1983 claims seeking to vindicate

statutory rights. 15 The County cites two cases. The first decision, Gonzaga Univ. v.

Doe, addressed “[t]he question . . . whether a student may sue a private university for

damages under Rev. Stat. § 1979, 42 U.S.C. § 1983 (1994 ed., Supp. V), to enforce

provisions of the Family Educational Rights and Privacy Act of 1974 (FERPA or Act), 88

Stat. 571, 20 U.S.C. § 1232g, which prohibit the federal funding of educational

institutions that have a policy or practice of releasing education records to unauthorized



15 The background principle is that § 1983 creates a right of action against officials who deprive persons

of “any rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983
(emphasis added). The vast majority of § 1983 suits brought in this Court allege deprivations of
constitutional rights, but § 1983 also allows, in rare circumstances, for plaintiffs to sue to vindicate
statutory rights. See generally Maine v. Thiboutot, 448 U.S. 1 (1980). The County appears to have
conflated the two.


                                                       -26-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 27 of 37




persons.” 536 U.S. 273, 276 (2002). The second, Blessing v. Freestone, addressed

whether a plaintiff could sue under § 1983 for a state agency’s violation of a provision of

the Social Security Act. 520 U.S. 329. Lange’s § 1983 claims are not premised on the

County’s alleged violation of a statutory right, but rather on its alleged violation of her

right to equal protection under the Fourteenth Amendment of the Constitution. 16 The

County cites no authority concerning standing to assert constitutional rights.

        For those reasons, the motion to dismiss is DENIED as to the equal protection

claims against the Sheriff’s Office and the County.

        2. The individual Defendants

        The Defendants also argue that Lange fails to plausibly allege an equal

protection claim and that the individual Defendants are entitled to both qualified

immunity and legislative immunity.

                a. The allegations against Holland, Carter, and the Sheriff in his individual

                capacity

        Before addressing those arguments, the Court notes that although the parties fail

to address the particular allegations against Defendant Holland, it is clear that Lange

fails to state a claim against him. Lange’s only allegations against Holland are that he is



16 Gonzaga limited § 1983 claims based on statutes that did not themselves provide a cause of action.

To determine whether a plaintiff can sue under § 1983 to enforce a statutory right, the Court held, a court
must “determine whether Congress intended to create a federal right” for private citizens when it enacted
the statute. Gonzaga, 536 U.S. at 283 (citation omitted).
    The County’s statement that “a third party beneficiary only has standing to sue if the source of the
claimed benefit is a Congressional enactment ‘intended to create a federal right’” badly misreads
Gonzaga. Doc. 62-1 at 31 (citing Gonzaga, 536 U.S. at 283-84). Nor does it make any sense in this
context: obviously, no one is arguing that Lange’s health plan was a benefit created by the United States
Congress. Similarly, the distinction between (i) a contractual “third-party beneficiary” of a healthcare plan
and a (ii) a beneficiary of a federal statute for which Congress provided no means of private enforcement,
should be clear. Further, although the County describes the Gonzaga question about whether a statute
creates a right enforceable through § 1983 in terms of “standing,” the cases it cites do not. Doc. 62-1 at
30; see generally Gonzaga; Blessing.


                                                        -27-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 28 of 37




the County’s Director of Administration and is “responsible for the day-to-day operations

of the County’s staff departments and advises the Board on finance and personnel.”

Doc. 56 ¶ 22. These allegations are in the introductory paragraphs of Lange’s amended

complaint; thereafter, Lange makes no mention of Holland. Clearly, that is insufficient to

state an equal protection claim.

       Similarly, Lange fails to state a claim against the Sheriff in his individual capacity.

The original complaint sued only the County and County Defendants. Doc. 1 at 1.

When the Defendants filed a previous motion to dismiss, arguing the Sheriff’s Office, not

the County, was Lange’s employer, Lange amended her complaint to add claims

against the Sheriff’s Office. Although she also joined the Sheriff in his individual

capacity as a Defendant, she did not add sufficient allegations to support that claim.

Doc. 56 at 1-2. Lange alleges that she “asked Defendants to remove the Exclusion . . .

at an in-person meeting with Sheriff Talton[;]” that he delegated employee health

insurance to the County; that he “has no control over setting the terms of, administering,

or financing the Health Plan;” that he has the authority to rescind the agreement

providing his employees insurance on the County Plan, but has not done so; and that

he could enroll Lange in a different plan, but has not done so. Doc. 56 ¶¶ 8, 73, 77-78,

104, 155. Those allegations do not raise a plausible inference that Talton delegated

health benefits for the purpose of discriminating against Lange. The Defendants’

motion (Doc. 62) is therefore GRANTED as to the claims against Holland and the

Sheriff in his individual capacity.

       The parties’ briefs also do not address the allegations against Defendant Carter,

but those allegations are somewhat more substantial. Lange alleges he is the County’s




                                                -28-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 29 of 37




Director of Personnel, “administers the County’s selection of the Health Plan’s terms,

including the Exclusion,” “oversees the compensation and health benefits of the

Sheriff’s Office employees,” recommended the Board maintain the Exclusion for 2020,

and has various administrative responsibilities for implementing the healthcare plan,

including the Exclusion. Id. ¶¶ 23, 73-74, 97, 102, 106, 112. Given the Defendants’

failure to address Carter, the Court cannot say those allegations are plainly insufficient

to state a claim.

              b. Legislative immunity

       The Defendants also argue that Lange’s claims against the individual Defendants

in their individual capacities are barred by legislative immunity. “Absolute legislative

immunity attaches to all actions taken in the sphere of legitimate legislative activity,”

including actions by local legislators. Bogan v. Scott-Harris, 523 U.S. 44, 54 (1998)

(quotation marks omitted). “Whether an act is legislative turns on the nature of the act,

rather than on the motive or intent of the official performing it.” Id. “Generally, absolute

immunity applies to prospective, legislative-type rules that have general application.

Employment decisions generally are administrative except when they are accomplished

through traditional legislative functions such as policymaking and budgetary

restructuring that strike at the heart of the legislative process.” Bryant v. Jones, 575

F.3d 1281, 1306 (11th Cir. 2009) (quotation marks and citations omitted). “[V]oting,

debate and reacting to public opinion are manifestly in furtherance of legislative duties .

. . Additionally, a legislative act is characterized by having a policymaking function and

general application.” Brown v. Crawford Cty., Ga., 960 F.2d 1002, 1011 (11th Cir.

1992). The burden to establish legislative immunity is on the party asserting it.




                                                -29-
       Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 30 of 37




       The complaint alleges that “The Houston County Board of Commissioners . . .

voted to readopt the Exclusion for 2020.” Doc. 56 ¶ 9. As part of a healthcare plan that

applies to all County employees and Sheriff’s Office employees, the Exclusion is a

“‘prospective, legislative-type rule[]’ that ha[s] general application.” Bryant, 575 F.3d at

1306. Further, as the Defendants note, the home rule provisions of the Georgia

Constitution provide that county governing authorities are authorized to determine

compensation and “to establish and maintain . . . insurance” for their employees. Ga.

Const. Art. IX, § 2, ¶ I. Clearly, a vote by the Commissioners on a provision of an

insurance plan is a legislative act.

       Lange argues that legislative immunity should be confined to acts “necessary to

preserve the integrity of the legislative process,” such as “voting, speechmaking . . . .

[or] preparing committee reports.” Doc. 74 at 30. However, it seems clear that, to the

extent any individual Commissioners could be liable for adopting and maintaining the

Exclusion, Lange seeks to hold them liable precisely because of their vote. At trial,

Lange could prevail on her claims against an individual Commissioner Defendant only

by proving his vote was motivated by a purpose to discriminate. Lange’s claims would

require “proof of a legislative act or the motives or purposes underlying such an act” and

implicate the core concerns of legislative immunity. Gravel v. United States, 408 U.S.

606, 621 (1972).

       The claims against Defendants Stalnaker, Walker, Robinson, Thomson, and

McMichael in their individual capacities are therefore subject to dismissal. However, the

same reasoning does not apply to Defendant Carter. The complaint does not seek to

hold Carter responsible for how he voted, so it is not clear that legislative immunity




                                                -30-
       Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 31 of 37




applies to him. Nor do the Defendants’ briefs address legislative immunity in Carter’s

particular circumstances. For that reason, the motion to dismiss (Doc. 62) is GRANTED

as to the claims against Stalnaker, Walker, Robinson, Thomson, and McMichael in their

individual capacities.

              c. Qualified immunity

       The individual Defendants also argue they are entitled to qualified immunity

because they were acting within their discretionary authority and their actions did not

violate any clearly established rights. As noted above, the complaint fails to state a

claim against Holland and the Sheriff in his individual capacity, so the Court does not

reach qualified immunity for those Defendants. Similarly, the Commissioners are

entitled to legislative immunity. Accordingly, the Court addresses only whether Carter is

entitled to qualified immunity.

       “Qualified immunity offers complete protection for individual public officials

performing discretionary functions ‘insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.’” Sherrod v. Johnson, 667 F.3d 1359, 1363 (11th Cir. 2012) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). “‘Once discretionary authority is established, the

burden then shifts to the plaintiff to show that qualified immunity should not apply.’”

Edwards v. Shanley, 666 F.3d 1289, 1294 (11th Cir. 2012) (quoting Lewis v. City of W.

Palm Beach, 561 F.3d 1288, 1291 (11th Cir. 2009)). To meet this burden, a plaintiff

must establish that “the officer's conduct amounted to a constitutional violation” and “the

right violated was ‘clearly established’ at the time of the violation.” City of W. Palm

Beach, 561 F.3d at 1291. This two-step analysis may be done in whatever order is




                                                -31-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 32 of 37




deemed most appropriate for the case. Id. (citing Pearson v. Callahan, 555 U.S. 223,

236 (2009)).

       Lange does not dispute that Carter was acting within his discretionary authority,

so the burden shifts to her to show he violated clearly established rights. Doc. 74 at 26.

For a constitutional right to be clearly established, “[t]he contours of the right must be

sufficiently clear that a reasonable official would understand that what he is doing

violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). A plaintiff can

show a right is clearly established in three ways: first, by pointing to “relevant case law

at the time of the alleged violation that would have made it obvious to the officer that his

actions violated federal law.” J W by & through Tammy Williams v. Birmingham Bd. of

Educ., 904 F.3d 1248, 1259 (11th Cir. 2018). Second, a plaintiff “can identify a broader,

clearly established principle that should govern the novel facts of the situation.” Id.

Third, the plaintiff “can show that the conduct at issue so obviously violated the

Constitution that prior case law is unnecessary.” Id. at 1259-1260.

       Lange makes two arguments: first, she argues that Eleventh Circuit law

established the general principle that “the Equal Protection Clause prohibits government

discrimination on the basis of someone’s gender nonconformity[.]” Doc. 74 at 27 (citing

Glenn v. Brumby, 663 F.3d 1312 (11th Cir. 2011)). That is true as a general statement,

but that broad principle would not have put Carter on notice that his actions in

recommending the Exclusion and administering the Plan violated the law. “[I]n most

qualified immunity cases preexisting case law that is factually similar is necessary to

give officials ‘fair notice’ that the behavior violated a constitutional right.” Williams v.

Consol. City of Jacksonville, 341 F.3d 1261, 1272 (11th Cir. 2003) (quoting Willingham




                                                 -32-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 33 of 37




v. Loughnan, 321 F.3d 1299, 1301 (11th Cir.2003)). The Plaintiffs do not cite any cases

clearly establishing that adopting an exclusion in a health plan is discriminatory, let

alone that Carter’s alleged conduct—making recommendations about a health plan and

“administering” 17 a health plan—violates the Equal Protection Clause. “Although

intentional . . . gender-based discrimination is unlawful, none of the cases set forth by

[Lange] fairly and clearly put [Carter] on notice that the decision at issue in this case

was unlawful.” Williams, 341 F.3d at 1273 (holding that officer was entitled to qualified

immunity from claim that he chose not to create new positions because the candidates

for those positions were of a different race).

        Second, Lange argues that she, her attorney, and Anthem told the Defendants

that they believed the Exclusion was unlawful. Doc. 74 at 28. But the opinion of Lange

and her lawyers does not “clearly establish” the law. See J W by & through Tammy

Williams v. Birmingham Bd. of Educ., 904 F.3d at 1259-1260 (discussing ways to show

the law was clearly established). Nor does the opinion of Anthem’s lawyers.

        For those reasons, Lange has failed to carry her burden of showing that Carter’s

conduct, as alleged, violated clearly established rights. 18 The Defendants’ motion to

dismiss (Doc. 62) is GRANTED as to Carter.

H. Georgia Equal Protection Clause

        The Defendants argue that the Georgia Constitution does not provide a cause of

action for violations of constitutional rights. In response, Lange argues that Article I,


17The allegations that Carter “administers the County’s selection of the Health Plan’s terms” and
“oversees the compensation and health benefits of the Sheriff’s Office employees” are too vague to really
pinpoint what conduct by Carter allegedly violated the Equal Protection Clause.
18 The Court does not rule out the possibility that if, during discovery, more evidence about Carter’s
specific conduct comes to light, Lange may be able to argue that that conduct violated clearly established
rights. In light of that possibility, the Court’s dismissal of Carter is without prejudice.


                                                       -33-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 34 of 37




Section II, Paragraph IX(d) creates an express right of action for equal protection

violations. Doc. 74 at 32-33. The relevant provision reads:

        Except as specifically provided by the General Assembly in a State Tort
        Claims Act, all officers and employees of the state or its departments and
        agencies may be subject to suit and may be liable for injuries and damages
        caused by the negligent performance of, or negligent failure to perform, their
        ministerial functions and may be liable for injuries and damages if they act
        with actual malice or with actual intent to cause injury in the performance of
        their official functions. Except as provided in this subparagraph, officers and
        employees of the state or its departments and agencies shall not be subject
        to suit or liability, and no judgment shall be entered against them, for the
        performance or nonperformance of their official functions. The provisions of
        this subparagraph shall not be waived.

Ga. Const. Art. I, § 2, Par. IX(d). However, as the Defendants note, that provision

codifies Georgia’s common-law doctrine of official immunity. 19 Doc. 79 at 3. It does not

create a cause of action, nor does it supplant the longstanding principle that Georgia

“ha[s] no equivalent to 42 U.S.C. § 1983, which gives a claim against a state officer

individually for certain unconstitutional acts.” Howard v. Miller, 222 Ga. App. 868, 871,

476 S.E.2d 636, 639 (1996). That constitutional provision provides no cause of action

for the Defendants’ alleged violations of the Georgia Constitution.

        Lange cited no other cause of action for her state constitutional claims. 20

However, she argues that two cases recognized a general cause of action for equal

protection violations. Doc. 85 at 1 (citing Lathrop v. Deal, 801 S.E.2d 867 (Ga. 2017);




19 That is not to suggest that official immunity at common law and under Paragraph IX(d) are identical.
“[A]lthough the text of Article I, Section II, Paragraph IX (d) does not unambiguously incorporate all of the
preexisting decisional law on official immunity, it also does not unambiguously sweep that law into the
dustbin of historical curiosities.” Lathrop v. Deal, 301 Ga. 408, 440, 801 S.E.2d 867, 889 (2017).

20 Because Lange has not pleaded or argued a cause of action for her Georgia claims, the Court need not

address the separate issue of sovereign immunity. However, it is worth noting that “the doctrine of
sovereign immunity usually poses no bar to suits in which state officers are sued in their individual
capacities for official acts that are alleged to be unconstitutional.” Lathrop, 301 Ga. at 434, 801 S.E.2d at
885. However, the court did not clearly articulate what cause of action such a suit would be based on.


                                                        -34-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 35 of 37




Liberty County Sch. Dist. v. Halliburton, 762 S.E.2d 138 (Ga. App. 2014)). Neither

support her argument.

        Lange argues that Lathrop “state[s] that [Georgia constitution] claims seeking

prospective relief from the threatened enforcement of unconstitutional laws could be

maintained against state officials in their individual capacity[.]” Id. at 1. But that is too

broad a statement of Lathrop’s holding. More precisely, the Georgia Supreme Court

stated that “the doctrine of sovereign immunity usually poses no bar to suits in which

state officers are sued in their individual capacities for official acts that are alleged to be

unconstitutional.” Lathrop, 301 Ga. at 434, 801 S.E.2d at 885 (emphasis added).

Nowhere in Lathrop did the court suggest there is a general cause of action for

violations of the Georgia constitution. 21

        Lange also argues that in one case, the Georgia Court of Appeals “declin[ed] to

dismiss suit under the Georgia Equal Protection Clause against individual capacity

defendants.” Doc. 85 at 1 (citing Halliburton, 762 S.E.2d 138). But the Court finds little

support for Lange’s assertion that Halliburton involved a “suit under the Georgia Equal

Protection Clause.” 22 And the issue in Halliburton for the individual-capacity claims was


21To the contrary, Lathrop affirms the longstanding principle that there is no general right of action for
constitutional violations. The plaintiff in Lathrop argued that every violation by a government official of a
constitutional right created an implied right of action—a more developed version of Lange’s argument
here. The Georgia Supreme Court rejected that argument, limiting implied rights of action to Georgia’s
Takings Clause. And it noted that “Unlike the Takings Clause, many constitutional guarantees of right do
not identify in specific and explicit terms a justiciable remedy for violations of the guarantee, nor are they
without meaning in the absence of a right of action against the government itself.” Lathrop, 301 Ga. at
427.

22 It is not clear that the cause of action was in Halliburton. The plaintiff sued the school board for alleged
racial discrimination in nonrenewing her contract as school principal. Halliburton, 328 Ga. App. at 422,
762 S.E.2d at 140. The only mention of equal protection in the entire decision is an explanatory
parenthetical after a case citation. Lange does not explain how that supports her contention. Still, the
Court attempted to flesh out Lange’s argument, such as it is, by consulting the trial court documents from
Halliburton. The complaint alleged breach of contract, wrongful termination, violation of equal protection,
tortious interference with contract, violation of freedom of speech, freedom of association, malice, and


                                                         -35-
         Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 36 of 37




not whether the plaintiff had a cause of action, but whether the plaintiff had alleged

malice sufficient to overcome Georgia’s official immunity defense. See Ga. Const. Art.

I, § 2, Par. IX(d).

        In sum, Lange’s only argument for a cause of action is based on the limited

sovereign-immunity waiver in the Georgia Constitution, and that argument fails. Her

attempt to bolster that argument by citing Lathrop and Halliburton, without explaining

their relevance, also fails. After the Court examined those cases in an attempt to guess

Lange’s argument, it is clear that Halliburton provides no support for her argument and

that Lathrop undermines her argument. Because she has not identified a cause of

action for her claims under the Georgia Constitution, those claims will be dismissed.

                                          IV. CONCLUSION

        For the reasons noted, the Sheriff’s Office’s motion to dismiss for lack of

jurisdiction (Doc. 61) is DENIED. The Defendants’ motion to dismiss for failure to state

a claim (Doc. 62) is GRANTED as to the ADA Title II claims, the Georgia equal

protection claims, and the federal equal protection claims against Defendants Stalnaker,

Walker, Robinson, Thomson, McMichael, Holland, Carter, and the Sheriff in his

individual capacity; but DENIED as to the Title VII and ADA Title I claims against the

County, the federal equal protection claims against the County, and the Title VII claims

against the Sheriff in his official capacity.




negligence. Halliburton v. Liberty County School District, 4:14-cv-179 (S.D.Ga. 2014), Doc. 1-2 at 13-14.
In their motion to dismiss, the defendants argued Halliburton’s complaint failed to allege actual malice, so
it was barred by official immunity. Doc. 1-4 at 5-7. That is the issue the Court of Appeals ruled on.
Whether or not the plaintiff had a freestanding cause of action for equal protection was never at issue in
that case. On remand, the plaintiff amended her complaint to add federal claims, and the defendants
removed to the Southern District of Georgia. The individual claims were later dismissed for failure to
allege sufficient facts to state a claim. Id., Doc. 40.


                                                        -36-
        Case 5:19-cv-00392-MTT Document 89 Filed 10/30/20 Page 37 of 37




       The remaining claims, therefore, are (1) ADA Title I claims against the County

and the Sheriff in his official capacity, (2) Title VII claims against the County and the

Sheriff in his official capacity, and (3) federal equal protection claims against the County

and the Sheriff in his official capacity.

       SO ORDERED, this 30th day of October, 2020.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                -37-
